DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated October 26, 2020. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendments
In light of Applicant’s amendments dated October 26, 2020, Examiner withdraws the claim objections; withdraws the 35 U.S.C. 112(a) rejections; withdraws the 35 U.S.C. 112(d) rejections; withdraws the 35 U.S.C. 102(a)(2) rejections; and withdraws the 35 U.S.C. 103 rejections. 

Response to Arguments
Applicant’s arguments with respect to all of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8, 11, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Publication No. 2017/0300056 (hereinafter “Johnson”; already of record) in view of U.S. Pub. No. 2016/0207538 (hereinafter, “Urano”).

Regarding Claim 1, Johnson teaches a control system for a marine vessel (see at least Figs. 1A, 1B), comprising: 
an autopilot system in communication with a navigation information device through a communications connection (see at least [0020]; the proactive directional control system (i.e., autopilot system) is in communication with the logic device (i.e., navigation information device)), the autopilot system being arranged to: 
receive, from the navigation information device through the communications connection, a first signal indicative of navigation information including recommended current information and recommended navigation information (see at least [0020] and [0064]; the logic device transmits information regarding steering information (i.e., navigation information) which includes environmental information such as the air/water current (i.e., current information), the heading); 
determine a desired steering action based on at least the recommended current information and the recommended navigation information (see at least [0020] and [0064]; the steering demand (i.e., steering action) is based on the current information and recommended navigation information), and 
output a second signal indicative of the desired steering action (see at least [0020, 0034]; Examiner asserts that the "proactive directional control system" is equivalent to the autopilot system of the present application. The signals (i.e., messages from the messaging device) are directed between the Proactive directional control system and the steering system via the logic device (i.e., messaging device) which sends and receives signals (i.e., messages)); and 
a power steering system in communication with the autopilot system, the power steering system being arranged to pivot or turn at least one of a rudder and a propulsion unit based on the second signal (see at least [0020]; autopilot system sends steering demand to 
However, Johnson does not explicitly teach
wherein the autopilot system is further arranged to, in response to an operator input provided by an operator to a steering wheel:
hand-over steering control to the operator in response to a determination that the operator input is greater than a threshold; and
maintain steering control in response to a determination that the operator input is less than the threshold. 
Urano, in the same field of endeavor, teaches wherein the autopilot system is further arranged to, in response to an operator input provided by an operator to a steering wheel:
hand-over steering control to the operator in response to a determination that the operator input is greater than a threshold (see at least Fig. 5, Fig. 6, and [0008]; when the operator input is greater than a threshold, manual mode is engaged); and
maintain steering control in response to a determination that the operator input is less than the threshold (see at least Fig. 5, Fig. 6, and [0008]; when the operator input is less than a threshold, autonomous steering is engaged (i.e., autopilot steering)). 
	One of ordinary skill in the art, before the effective filing date, would have been motivated to modify the disclosure of Johnson with the teachings of Urano in order to lessen the burden on the operator to consciously switch between autopilot and manual mode before being able to begin steering; see Urano at [0006].

Regarding claim 2, Johnson discloses and Urano teaches all of the limitations of claim 1. Additionally, Johnson teaches wherein the navigation information device includes one of a GPS module and a nomadic device (see at least [0039], [0060]; GPS in communication with proactive directional control system).

Regarding claim 3, Johnson discloses and Urano teaches all of the limitations of claim 2. Additionally, Johnson teaches wherein the first signal is based on an operator selected destination, an operator selected bearing, an operator selected route, or an operator selected waypoint (see at least [0050]; user interface allows for operator selected destination, route, bearing, or waypoint).

Regarding claim 7, Johnson discloses and Urano teaches all of the limitations of claim 1. Additionally, Johnson teaches wherein the second signal is further based on at least one of a marine vessel speed, a marine vessel course over ground, a bearing to destination, and a cross track error value (see at least [0036]; the signal is based on at least the marine vessel speed and bearing).

Regarding claim 8, Johnson discloses a control system for a marine vessel (see at least [0002]), comprising: 
an autopilot system, comprising (see at least [0020, 0034]; Examiner asserts that the "proactive directional control system" is equivalent to the autopilot system of the present application): 
a processor in communication with a navigation information device through a communications connection (see at least [0020]; the proactive directional control system (i.e., processor) is in communication with the logic device (i.e., navigation information device)), the processor being arranged to: 
receive, from the vehicle navigation device, a first signal indicative of navigation information including at least recommended current information and recommended navigation information (see at least [0020] and [0064]; the logic device transmits information regarding steering information (i.e., navigation information) which includes environmental information such as the air/water current (i.e., current information), the heading); 
determine a desired steering action based on at least the recommended current information and the recommended navigation information (see at least [0020] and [0064]; the steering demand (i.e., steering action) is based on the current information and recommended navigation information); and 
provide a second signal indicative of a steering action (see at least [0020], [0038], [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller and is used to process received information before sending the processed information to the sensors and/or actuators. Examiner asserts that the "proactive directional control system" is equivalent to the autopilot system of the present application. The signals (i.e., messages from the messaging device) are directed between the Proactive directional control system and the steering system via the logic device (i.e., messaging device) which sends and receives signals (i.e., messages)); and 
a power steering system in communication with the autopilot system, comprising (see at least [0053]; power steering controller): 
a steering assist unit that is operatively connected to at least one of a rudder and a propulsion unit (see at least [0038]; system controls propulsion and/or steering actuator, [0053]; power steering controller), and 
a controller arranged to receive the second signal (see at least [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller), the controller being programmed to command the steering assist unit to move at least one of the rudder and the propulsion unit based on the second signal (see at least [0020], [0038], [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller and is used to process receives information before sending the processed information to the sensors and/or actuators). 
However, Johnson does not explicitly teach
wherein the autopilot system is further arranged to, in response to an operator input provided by an operator to a steering wheel:
hand-over steering control to the operator in response to a determination that the operator input is greater than a threshold; and
maintain steering control in response to a determination that the operator input is less than the threshold. 
Urano, in the same field of endeavor, teaches wherein the autopilot system is further arranged to, in response to an operator input provided by an operator to a steering wheel:
hand-over steering control to the operator in response to a determination that the operator input is greater than a threshold (see at least Fig. 5, Fig. 6, and [0008]; when the operator input is greater than a threshold, manual mode is engaged); and
maintain steering control in response to a determination that the operator input is less than the threshold (see at least Fig. 5, Fig. 6, and [0008]; when the operator input is less than a threshold, autonomous steering is engaged (i.e., autopilot steering)). 
	One of ordinary skill in the art, before the effective filing date, would have been motivated to modify the disclosure of Johnson with the teachings of Urano in order to lessen the burden on the operator to consciously switch between autopilot and manual mode before being able to begin steering; see Urano at [0006].

Regarding claim 11, Johnson discloses a control system for a marine vessel, comprising (see at least [0002]): an autopilot system arranged to selectively autonomously control the marine vessel, comprising (see at least [0020, 0034]; Examiner asserts that the "proactive directional control system" is equivalent to the autopilot system of the present application. The signals (i.e., messages from the messaging device) are directed between the Proactive directional control system and the steering system via the logic device (i.e., messaging device) which sends and receives signals (i.e., messages)): 
a processor in direct communication with a navigation information device through a communications connection (see at least [0020]; the proactive directional control system (i.e., processor) is in communication with the logic device (i.e., navigation information device)), the processor being arranged to: 
receive, from the navigation information device, a first signal indicative of navigation information including at least recommended current information and recommended navigation information (see at least [0020] and [0064]; the logic device transmits information regarding steering information (i.e., navigation information) which includes environmental information such as the air/water current (i.e., current information), the heading); 
determine a desired steering action based on the at least the recommended current information and the recommended navigation information (see at least [0020] and [0064]; the steering demand (i.e., steering action) is based on the current information and recommended navigation information); and 
provide a second signal indicative of the desired steering action (see at least [0039], [0060]; GPS in communication with proactive directional control system, [0020], [0038], [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller and is used to process received information before sending the processed information to the sensors and/or actuators); and 
a power steering system in communication with the autopilot system, comprising (see at least [0053]; power steering controller): 
a steering assist unit that is operatively connected to at least one of a rudder and a propulsion unit (see at least [0038]; system controls propulsion and/or steering actuator, [0053]; power steering controller), and 
a controller arranged to:
receive the second signal, the controller being programmed to command the steering assist unit to move at least one of the rudder and the propulsion unit based on the second signal ([0020], [0038], [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller and is used to process received information before sending the processed information to the sensors and/or actuators). 
However, Johnson does not explicitly teach
in response to an operator input provided by an operator to a steering wheel:
hand-over steering control to the operator in response to a determination that the operator input is greater than a threshold; and
maintain steering control in response to a determination that the operator input is less than the threshold.
Urano, in the same field of endeavor, teaches in response to an operator input provided by an operator to a steering wheel:
hand-over steering control to the operator in response to a determination that the operator input is greater than a threshold (see at least Fig. 5, Fig. 6, and [0008]; when the operator input is greater than a threshold, manual mode is engaged); and
maintain steering control in response to a determination that the operator input is less than the threshold (see at least Fig. 5, Fig. 6, and [0008]; when the operator input is less than a threshold, autonomous steering is engaged (i.e., autopilot steering)). 
	One of ordinary skill in the art, before the effective filing date, would have been motivated to modify the disclosure of Johnson with the teachings of Urano in order to lessen the burden on the operator to consciously switch between autopilot and manual mode before being able to begin steering; see 
Regarding claim 17, Johnson discloses and Urano teaches all of the limitations of claim 1. Additionally, Johnson discloses wherein the communications connection includes serial communication (see at least [0019] and [0071]; the signals may be sent via wired (i.e., serial) or wireless connections). 

Regarding claim 18, Johnson discloses and Urano teaches all of the limitations of claim 1. Additionally, Johnson discloses wherein the communications connection includes wireless communication (see at least [0019] and [0071]; the signals may be sent via wired (i.e., serial) or wireless connections).

Regarding claim 19, Johnson discloses and Urano teaches all of the limitations of claim 8. Additionally, Johnson discloses wherein the communications connection includes one of serial communication and wireless communication (see at least [0019] and [0071]; the signals may be sent via wired (i.e., serial) or wireless connections).

Regarding claim 20, Johnson discloses and Urano teaches all of the limitations of claim 11. Additionally, Johnson discloses wherein the communications connection one of serial communication and wireless communication (see at least [0019] and [0071]; the signals may be sent via wired (i.e., serial) or wireless connections). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Johnson in view of Urano in further view of “NMEA Reference Manual” (hereinafter “SiRF”; already of record).

Regarding claim 4, the Johnson discloses and Urano teaches all of the elements of teaches all of the elements of claim 1. Johnson does not teach wherein the first signal is a standardized NMEA message.
However, in the same field of endeavor, SiRF teaches wherein the first signal is a standardized NMEA message (see at least Preface; NMEA is used for interfacing marine electronic devices).
One skilled in the art before the time of filing would be motivated to the marine vessel control system of Johnson with the standardized NMEA message of SiRF for the benefit of a standardized message between all marine vessels and allowing communication between them (SiRF:  see at least Preface). 

Regarding Claim 5, the Johnson, Urano, and SiRF combination discloses and teaches all of the limitations of claim 4. Additionally, Johnson teaches wherein the autopilot system, comprises: 
a converter that is arranged to receive the first signal (see at least [0020], [0038], [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller); and 
a processor arranged to provide the second signal (see at least [0020], [0038], [0053]; proactive directional control system receives a signal and converts it to communicate with power steering controller and is used to process received information before sending the processed information to the sensors and/or actuators).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view Urano, in view of of SiRF, as applied to claim 5 above, and in further view of “RS232 Protocol – Basics” (hereinafter “Anusha”; already of record). 

Regarding claim 6, the Johnson, Urano, and SiRF combinations teaches all of the elements of claim 5. However, the Johnson and SiRF combination does not explicitly teach wherein the converter is an RS-232 to TTL converter.
Anusha, in the same field of endeavor, teaches wherein the converter is an RS-232 to TTL converter (see at least pg. 7-8, "Practical Implementation of RS232"; it is common to have an RS-232 to TTL converter, because many older electronic mechanisms use TTL while newer ones use RS-232).
One skilled in the art in the field before the time of filing would be motivated to modify Johnson to include the teachings of Anusha in order for the marine vessel to be able to have older and newer electronic mechanisms communicate with one another (Anusha:  see at least pg. 8, first paragraph). 
One skilled in the art before the time of filing would be motivated to the marine vessel control system of Johnson to include the RS-232 teachings of Anusha  in order for the marine vessel to be able to have older and newer electronic mechanisms communicate with one another (Anusha: see at least pg. 8, first paragraph). 

Claims 9, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Urano in further view of U.S. Publication No. 2017/0283026 (hereinafter Gai; already of record).

Regarding claim 9, Johnson discloses and Urano teaches all of the elements of claim 8. However, Johnson does not explicitly teach an actuator in communication with the controller and is arranged to provide an input to a steering shaft associated with a steering wheel. 
Gai, in the same field of endeavor, teaches an actuator in communication with the controller the actuator being arranged to provide an input to a steering shaft associated with a steering wheel (see at least [0033]; controlled rotation of steering shaft).
One skilled in the art before the time of filing would be motivated to modify the marine vessel control system of Johnson using the steering shaft teachings of Gai in order to have the ability to have one controlled mechanism move multiple propulsion and/or turning components at the same time; see at least Gai at [0033]. 

Regarding claim 10, the Johnson, Urano, and Gai combination teaches all of the elements of claim 9. Additionally, Gai teaches wherein the controller is further programmed to command the actuator to rotate the steering wheel responsive to movement of at least one of the rudder and the propulsion unit (see at least [0033]; controlled rotation of steering shaft). The same reasons to combine the Johnson and Gai references applies here, as described in claim 9.

Regarding claim 12, Johnson discloses and Urano teaches all of the elements of claim 11. However, Johnson does not explicitly teach an actuator in communication with the controller and is arranged to provide an input to a steering shaft associated with the steering wheel. 
an actuator in communication with the controller and is arranged to provide an input to a steering shaft associated with the steering wheel (see at least [0033]; controlled rotation of steering shaft).
One skilled in the art before the time of filing would be motivated to modify the marine vessel control system of Johnson using the steering shaft teachings of Gai in order to have the ability to have one controlled mechanism move multiple propulsion and/or turning components at the same time; see at least Gai at [0033]. 

Regarding claim 13, Johnson discloses and Urano teaches all of the elements of claim 12. However, Johnson does not explicitly teach wherein responsive to an operator input to the steering wheel greater than the threshold, while the autopilot system is guiding the marine vessel, the controller is programmed to command the actuator to provide haptic feedback to the steering wheel.
Gai teaches wherein responsive to an operator input to the steering wheel greater than the threshold, while the autopilot system is guiding the marine vessel (see at least [0042]-[0043]; sensor determination of when to respond to manual operation of the steering wheel), the controller is programmed to command the actuator to provide haptic feedback to the steering wheel (see at least [0042]-[0043]; sensor may be a touch sensor).
One skilled in the art before the time of filing would be motivated to modify the marine vessel control system of Johnson using the autopilot teachings of Gai in order to convey the necessary information to the user; see at least Gai at [0048].

Regarding claim 14, Johnson discloses and Urano teaches all of the elements of claim 12. However, Johnson does not explicitly teach wherein responsive to an operator input to the steering wheel greater than the threshold, while the autopilot system is guiding the marine vessel, the controller is programmed to command the actuator to impart angular rotation to the steering within a predetermined range of angular rotation.
Gai teaches wherein responsive to an operator input to the steering wheel greater than the threshold, while the autopilot system is guiding the marine vessel (see at least [0042]-[0043]; sensor determination of when to respond to manual operation of the steering wheel, the sensor is activated when the steering wheel is rotated greater than a threshold), the controller is programmed to command the actuator to impart angular rotation to the steering within a predetermined range of angular rotation (see at least [0003]; the hydraulic pump inherently has limited motion and, therefore, has a predetermined range resulting in limited angular rotation of the steering).
One skilled in the art before the time of filing would be motivated to modify the marine vessel control system of Johnson using the autopilot teachings of Gai in order to have the ability to have one controlled mechanism move multiple propulsion and/or turning components at the same time; see at least Gai at [0033]. 

Regarding claim 15, Johnson discloses and Urano teaches all of the elements of claim 12. Johnson further teaches the controller is programmed to output for display an indicator (see at least [0049]; controller has an output display to show a variety of indicators). However, Johnson does not explicitly teach wherein responsive to an operator input to the steering wheel greater than the threshold, while the autopilot system is guiding the marine vessel.
wherein responsive to an operator input to the steering wheel greater than the threshold, while the autopilot system is guiding the marine vessel (see at least [0042]-[0043]; sensor determination of when to respond to manual operation of the steering wheel contingent on the operator input being greater than a threshold force).
One skilled in the art before the time of filing would be motivated to modify the marine vessel control system of Johnson using the autopilot teachings of Gai in order to have the ability to have one controlled mechanism move multiple propulsion and/or turning components at the same time; see at least Gai at [0033]. 

Regarding claim 16, Johnson discloses and Urano teaches all of the elements of claim 12. Additionally, Johnson discloses the controller is programmed to command the actuator to impart an angular bi- directional rotation or pivot to the steering wheel within a predetermined range of angular rotation (see at least [0003]; the hydraulic pump has limited motion and, therefore, has a predetermined range resulting in limited angular rotation of the steering, [0031]; actuator signaled to provide input to steering shaft). However, Johnson does not explicitly teach wherein responsive to an operator input to the steering wheel less than the threshold, while the autopilot system is guiding the marine vessel.
Gai teaches wherein responsive to an operator input to the steering wheel less than the threshold, while the autopilot system is guiding the marine vessel (see at least [0042]-[0043]; sensor determination of when to respond to manual operation of the steering wheel, the sensor is activated when the steering wheel is greater than a threshold. If it is less than a threshold, the autopilot system continues to run the vessel).
see at least Gai at [0033]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        


/JAMES M MCPHERSON/Examiner, Art Unit 3663